*482
Upon Petition for Rehearing.

By Mr. Justice Steele.
In the opinion, it Was held that municipal authorities cannot base their right to public places upon the act of a proprietor of land in selling lots by reference to a plat upon which such public places are designated; and that, until there has been an acceptance, the act of the proprietor in selling lots amounts to a mere offer to dedicate and can be withdrawn. In the petition for rehearing, it is stated that this holding is contrary to the doctrine announced in City v. Clements, 3 Colo., 472; Ward v. Farwell, 6 Colo., 66; Mouat v. City, 21 Colo., 1. The position of counsel is, in the main, correct, and we withdraw the statement.
While it was held in the Clements case, that “although until acceptance, the city was under no obligation to repair, the proprietor was nevertheless bound by his acts, ’ ’ and that the city could take possession of the streets shown on the map by which sales of lots had been made by the proprietor, Whenever the growing business interests of the city necessitated the use of such streets as public highways, this court, in Denver v Santa Fe R. R., 17 Colo., 583, held that “unless otherwise provided by statute, a dedication without acceptance is, in law, merely an offer to dedicate, and such offer does not impose any burden, nor confer any right, upon the public authorities, unless the road is accepted by them as a highway; ’ ’ and this language of Justice Elliott was quoted with approval by Justice Goddard in Trine v. Pueblo, 21 Colo., 102.
In the case of Mouat v. Denver, 21 Colo., 1, it was held, that sales of lots by reference to a plat upon which streets were designated ‘ ‘ show an offer to dedicate on the part of the owner, which offer he may *483not withdraw at his pleasure. This does not, however, do away with the necessity for acceptance, and the city may, under certain circumstances, lose its right to accept. ’ ’
In the case of Overland Machinery Co. v. Alpenfels, ante, 163, Chief Justice Campbell, speaking for the court, said: “When Case & Ebert laid out their addition and filed their plat, on which there was delineated Depot street, though no statutory dedication was made, and there was no acceptance by the city, so as to constitute such act a common-law dedication, yet, as between the owners of the addition and the purchasers of lots who bought with reference to the plat, the owners, though not the city, would be es-topped to deny the existence of Depot street as a public highway. ’ ’
By these decisions, it is settled:
That the sale of lots by reference to a recorded map or plat upon which are shown public places is an offer to dedicate such public places to public use, and that the offer may not be withdrawn at the pleasure of the grantor.
That there must be an acceptance, express or implied, of such offer by the public authorities within a reasonable time; and that unless the offer is accepted within a reasonable time, the public may lose its right to accept
That the question as to whether there has been an acceptance within a reasonable time, depends upon the facts and circumstances of the particular case.
That within a reasonable time after an offer to dedicate, as shown by the sale of lots, the public authorities may take possession of public places designated as such on a plat or map, and, in doing so, may rely upon the act of the grantor in making sale of lots by reference to such map or plat.
*484That unless the public authorities, within a reasonable time, accept such offer to dedicate, they lose their right to accept, and the municipality loses its right to the places designated on such plat as public places.
The sale of lots which the town now claims as one of the acts showing a dedication occurred nearly twenty-five years prior to the bringing of this suit. During all of that time, the original proprietor and its grantor have been in the possession of the property, and the Town of Manitou, through its public officials, has recognized, as shown in the opinion, the appellee and its grantor as the proprietbrs of the property. "Whatever may be the right of persons who bought lots from the agent of the town company upon the representation that the property in question was a public park, the municipality cannot, after such length of time, in the absence of an acceptance, base its claim to the property upon such sale and representation ; nor can it claim the property by virtue of prescription, for, although the public has had the use of the park and springs for many years, the use was not adverse, exclusive, nor uninterrupted.
The opinion is modified, and the petition for rehearing is denied.